Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed 1/18/2022; claims 21 – 32 and 35 are pending; claims 1 – 20 and 33 - 34 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 - 22, 25 - 28, 31 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (US 2008/0102991 A1) in view of Carlson (US 2003/0073541 A1). 
Re claim 21:
21. Hawkins teaches a system for providing physical training routines for a user (Hawkins, Abstract), the system comprising: 
a sensor pad, the sensor pad configured to generate a touch signal when a foot touch is received by a sensor unit (Hawkins, [0033], “detected by appropriate foot contact or not on the Foot Position Detector 230.1”; [0046], “If the appropriate position 1-6 on the Foot Position Detector is contacted”; [0062], “the FPD 230.1 pressure sensitive detection material generates a position-specific signal through the Connecting Wire 172 or Wireless 173 to the Connector 171”); 
a general-purpose portable computing device, the general-purpose portable computing device comprising a memory, a controller, and an associated display panel (Hawkins, fig. 1, 100, 120; [0037]; [0039]; [0063], “ARTs Computer Software 110 is a PC, MacIntosh, or Game-based program, for laptop/desktop/notebook installation”), 
the memory storing program instructions for physical training routines (Hawkins, fig. 1, 100, 120; [0037]; [0039]; [0063], “ARTs Computer Software 110 is a PC, MacIntosh, or Game-based program, for laptop/desktop/notebook installation”), 
the controller operatively connected to the sensor units of the sensor pad for receiving the touch signals generated by the sensor pads (Hawkins, [0029] – [0030], “step position is recorded by the Foot Position Detector (FPD) 230.1, and sent to the Connector 171”), the controller including a processor communicatively connected to the memory, wherein the program instructions, when executed by the processor (Hawkins, fig. 1, 100, 120; [0037]; [0039]; [0063], “ARTs Computer Software 110 is a PC, MacIntosh, or Game-based program, for laptop/desktop/notebook installation”), cause the processor to perform operations including: 
controlling the display panel to display visual indicators on the display panel (Hawkins, figs. 3 – 11 show screenshots of indicators on a computer display), each of the visual indicators arranged to correspond to a position of one of the sensor units of the sensor pad for use in directing said user to touch a sequence of sensor units (Hawkins, fig. 4; [0032], “a simulated ball/puck direction indicator 122 (SBDI) is displayed pointing to the intended simulated athlete intercept position 123 (SAIP) around the edge of the screen, and the appropriate Simulated Foot Positions 123.1 (SFP) across the bottom of the screen”; [0041], “A Simulated Ball/Puck Direction Indicator 122 (SBDI) is flashed”; [0062], “a direction to the lower corner SAIPs dictates appropriate first step to FPD 230.1 positions 1 (left) or 6 (right)”).
Hawkins teaches a simulated Ball/Puck Direction Indicator 122 (SBDI) is flashed and a direction to the lower corner SAIPs dictates appropriate first step to FPD 230.1 positions 1 (left) or 6 (right).  Hawkins teaches an ARTs training sequence consists of ARTs sessions which combine sequential, individual position, and random drills of three skills (position achievement, reaction time, and virtual intercept/save) to each sport-specific intercept position, moving from basic improvement through game simulation (Hawkins, [0015]).

Hawkins does not explicitly teaches a sensor pad, the sensor pad including a plurality of sensor units for registering foot touches by said user, the plurality of sensor units including a center sensor unit and at least four peripheral sensor units spaced peripherally from the center sensor unit;  Hawkings does not explicitly disclose three modes: a count drill, a sequence drill and a react drill using foot.

Carlson teaches an apparatus and a method of playing a skill game, conducting exercise, or learning movements such as dance steps (Carlson, Abstract).  Carlson further teaches 
a sensor pad, the sensor pad including a plurality of sensor units for registering foot touches by said user, the plurality of sensor units including a center sensor unit and at least four peripheral sensor units spaced peripherally from the center sensor unit (Carlson, figs. 1 – 3b; [0027], “A coincidence circuit may be included in the counter with sensors detecting contact by the foot of the player at each tile”). 
a program instructions programed to allow said user to select from at least three separate drills, the drills comprising a count drill, a sequence drill and a react drill using foot (Carlson, Abstract, “… apparatus and a method of playing a skill game, conducting exercise, or learning movements such as dance steps. Ordinarily, it would be used for contact by the feet”), wherein 
in the count drill, the processor counts the number of times said user touches the sensor units, without taking into account erroneous touches (Carlson, col. 5, claim 27, “the player is graded on the number of hits”; [0024]), 
in the sequence drill, the display repetitively displays a cycle of a pre-determined sequence of which sensors to touch, and the processor counts the number of times the user touches the sensors to touch, taking into account erroneous touches of sensors (Carlson, [0027], “in this case the switches may be closed in a predetermined sequence, or a selection of preprogrammed sequences and at different rhythms as desired”; col. 5, claim 5, “wherein said means to control sequencing of illumination is positioning means to reposition one or more light sources directable at the respective contact surfaces”; [0032], “The concept of following the lighted surfaces in a fixed pattern is retained”; [0028], “regular or random sequence of lighting were selected”), and
in the react drill, the display displays a random series of sensors from among the plurality of sensors, and the processor counts the number of times the user touches the sensors to touch, taking into account erroneous touches of sensors (Carlson, Abstract, “The contact surfaces are arranged in a coordinated pattern that may consist of a matrix of adjacent colored illuminatable tiles or simply stepping stones positioned in a random array perhaps quite different from a regular matrix”; [0026], “Thus this system allows truly on the spot random selection of sequences of lighting of the game board matrix requiring separate movements with each change of lighting”; [0028], “regular or random sequence of lighting were selected”).

Therefore, in view of Carlson, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to provide foot drills taught in Carlson instead of a drill using stick / racquet (i.e., hockey drills), in order to provide an apparatus and a method of playing a skill game, conducting exercise, or learning foot movements such as dance steps (Carlson, Abstract).  Carlson further provides movements that are random and unpredictable to test the skill and coordination of a player (Carlson, [0009]) and the skill and agility of the player ([0002]).   The sequence drill can be generated in a regular repeatable pattern with predetermined timing rhythms of a dance or may be made variable so that they may be slowed or quickened based on a user’s preference (Carlson, Abstract).   The user’s skill can be graded on the number of hits or the number of misses in a total number of surface illuminations during the period of the game (Carlson, col. 5, claim 27).

Re claim 22:
22. The system of claim 21, wherein the processor calculates the number of times said user touches the sensors to touch in a selected period of time (Carlson, col. 5, claim 27, “the player is graded on the number of hits or the number of misses in a total number of surface illuminations during the period of the game”; [0024], “Games can be varied by allowing play for a fixed period of time and counting the number of "misses" of each player for that set time”). 

Re claim 25:
25. The system of claim 21, wherein the display panel is selectively interconnected to the general-purpose computing device (Hawkins, fig. 1, 100, 120; [0037]; [0039]; [0063], “ARTs Computer Software 110 is a PC, MacIntosh, or Game-based program, for laptop/desktop/notebook installation”). 

Re claim 26:
26. The system of claim 21, wherein the touch signals are generated based on a change of resistance of the sensor units when a foot touch is received (Hawkins, [0059], “They will be durable enough for hard, repetitive contact with sticks and storage, and sensitive enough to not require abnormal force (contact pads) for triggering-especially with a bat. The contact surface (contact pads) will have sound absorbing material to the greatest extent possible, and the back stiffening plate will permit a variety of attachment mounts, spacer plates, and foam/air cushioning appropriate for hand/glove contact”; [0062], “pressure sensitive detection material generates a position-specific signal through the Connecting Wire 172 or Wireless 173 to the Connector 171”). 

Re claims 27 - 28:
27. The system of claim 21, wherein, in react and sequence drills, the system tests neurocognitive ability via the processor changes the visual indicators to any of a plurality of different colors, and the sensors to touch are indicated by at least one pre-selected color from the plurality of different colors (Hawkins, Abstract, “reproducibly measure athlete's reaction times”; “athlete’s reaction times” are neurocognitive ability; figs. 9 – 11; [0078], “displayed by the color green in the SAIPs 123, and steps forward correctly, with foot position detected by the FPD 230.1, and displayed by the color grey within the appropriate”; [0062], “as correct by a color change”; Carlson, col. 5, claims 7 – 8; the limitation: to thereby test neurocognitive ability. This is an intended result of the visual indicator.  Hence, the limitation has no patentable weight because it does not add any weight to the claimed method/system). 

28. The system of claim 27, wherein the system slows down reaction time via the sensors to touch are indicated by a plurality of different pre-selected colors from the plurality of different colors (Hawkins, [0045], “FIG. 5, is displayed as a color change from an initial background green, to a new color such as red red, within Simulated Athlete Positions 123 (SAIP)”; [0062], “the Foot Position Achievement Status 124.2 is displayed as correct by a color change within one of six Simulated Foot Positions 123.1 across the bottom of the computer screen, from white to grey, as shown in FIG. 5”; [0066]; the limitation: to thereby slow down reaction time and test neurocognitive ability. This is an intended result of the visual indicator.  Hence, the limitation has no patentable weight because it does not add any weight to the claimed method/system)). 

Re claim 31:
31. The system of claim 21, wherein in the count drill, the sequence drill, and the react drill, said user can select which sensors from among the plurality of sensors will be used during the drill (Hawkins, fig. 9, “Sequential”; [0075], “sequential routine, individual position work”; a user may choose a sequence of position or individual positions (sensor) to be activated). 

Re claim 35:
35. The system of claim 21, wherein each display of a visual indicator is initiated by said user touching a sensor unit, rather than by the controller (Hawkins, fig. 4; [0032], “a simulated ball/puck direction indicator 122 (SBDI) is displayed pointing to the intended simulated athlete intercept position 123 (SAIP) around the edge of the screen, and the appropriate Simulated Foot Positions 123.1 (SFP) across the bottom of the screen”; [0041], “A Simulated Ball/Puck Direction Indicator 122 (SBDI) is flashed”; [0062], “a direction to the lower corner SAIPs dictates appropriate first step to FPD 230.1 positions 1 (left) or 6 (right)”).
Hawkins teaches a simulated Ball/Puck Direction Indicator 122 (SBDI) is flashed and a direction to the lower corner SAIPs dictates appropriate first step to FPD 230.1 positions 1 (left) or 6 (right)).

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (US 2008/0102991 A1) in view of Carlson (US 2003/0073541 A1) as applied to claim 21 above, and further in view of Inoue (US 2010/0004096 A1).
Re claim 23:
Hawkins does not explicitly disclose the processor terminates a selected drill when the number of times the user touches the sensors to touch matches a pre-selected number of touches.  Inoue teaches an exercise measuring apparatus (Inoue, Abstract).  Inoue teaches further teaches a processor terminates a selected drill when the number of times the user touches the sensors to touch matches a pre-selected number of touches (Inoue, fig. 3, S107 – Target Number of Times Reached, Yes; [0065] – [0066], “the target number of times are reached is displayed on the display unit 21”). Therefore, in view of Inoue, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in Hawkins, by providing a number of exercises as taught by Inoue, in order to provide a target counts for a user based on the user’s body conditions and goal. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (US 2008/0102991 A1) in view of Carlson (US 2003/0073541 A1) as applied to claim 21 above, and further in view of Argiro (US 2012/0319989 A1 ).
Re claim 24:
Hawkins does not explicitly disclose a tablet device for displaying the exercise.  Argiro teaches an invention is in the technical field of touchscreen electronics.  Argiro teaches the general-purpose computing device is a tablet device and the associated display panel is integral to the tablet device (Argiro, [0006]; [0120]; [0146]).  Therefore, in view of Argiro, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the system described in Argiro, by providing the tablet device as taught by Argiro, in order to provide mobility to the user

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (US 2008/0102991 A1) in view of Carlson (US 2003/0073541 A1) as applied to claim 21 above, and further in view of Ishikawa et al. (US 2001/0016510 A1).
Re claim 29:
Hawkins teaches a reaction timing (Hawkins, [0014]), but does not explicitly disclose a system of claim 21, wherein the sequence and react drills include a selectable flash mode in which the visual indicator to be touched illuminates for a pre-determined time duration and then turns off, and if said user fails to touch the corresponding sensor unit to be touched during the pre-determined time duration, said user's failure to touch is counted as an error.   Ishikawa teaches an invention relates to a game machine (Ishikawa, Abstract).  Ishikawa further teaches a visual indicator to be touched illuminates for a pre-determined time duration and then turns off, and if said user fails to touch the corresponding sensor unit to be touched during the pre-determined time duration, said user's failure to touch is counted as an error (Ishikawa, [0073], “within an evaluation period”; [0074]; [0048], “The timing guidance arrows 44L, 44D, 44U, 44R are specifically displayed as follows …  data on step timing within a guidance display range, and generates image data representing the timing guidance arrows 44L, 44D, 44U, 44R based on the step data”).  Therefore, in view of Ishikawa, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the system described in Hawkins, by provide visual indicator as taught by Ishikawa in order to provide a timing guidance indicative of timing at which to step on the direction button input segment (Ishikawa, [0049]). 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (US 2008/0102991 A1) in view of Carlson (US 2003/0073541 A1) as applied to claim 21 above, and further in view of Nishimoto et al. (US 2001/0034014 A1).
Re claim 30:
Hawkins does not explicitly disclose a selectable delay mode.  Nishimoto teaches a physical motion state evaluation apparatus is configured by a foot switch unit for detecting user's step motions, physical motion state detectors for detecting motions of prescribed parts (e.g., hands, foot) of a user's body, a display and a musical tone generator (Nishimoto, Abstract).  Nishimoto further teaches the system of claim 21, wherein the system adjusts for users of different abilities via the sequence and react drills include a selectable delay mode in which indicators to be touched are illuminated after a pre-determined delay (Nishimoto, [0085], “it is possible to arbitrarily set or change a time length of the tone generation range as well as a position of the instruction timing within the tone generation range. Instead of storing the time data representing the start time and end time of the tone generation range with respect to each instruction timing”; [0127], “set a tempo of tune data and a tempo of physical motion state instructions”).   Therefore, in view of Nishimoto, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the system described in Hawkins, by adjusting the instruction timing as taught by Nishimoto, in order to provide various musical tunes and a difficulty setting menu for allowing the player to select a desired level of difficulty in playing the game (Nishimoto, [0098]).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins (US 2008/0102991 A1) in view of Carlson (US 2003/0073541 A1) as applied to claim 21 above, and further in view of French et al. (US 5469740 A).
Re claim 32:
Hawkins does not explicitly disclose measuring a jump height.  French teaches a testing and training system for measuring and assessing leg reaction movement sequence of a subject includes a test field having a plurality of load sensing target positions defining vectored movement paths for the subject, the field and target positions being replicated on a video screen positioned frontally with respect to the subject with visual cues presented on the screen directing movement between positions with hardware and software processing the cues and signals from the target positions to determine time intervals associated with changes in loading during the movement and determining reaction movement sequence parameters based thereon.  French further teaches Kodama’s deficiency; specifically the at least three separate drills further includes a vertical jump drill, wherein the processor calculates a vertical jump height for said user based on the amount of air time between touches of sensors, a longer air time correlating with a higher vertical jump (French, col. 4, lines 18 – 30, “8. Jump Height … The force/time transducer platform quantifies the following factors; Jump Height; Reaction Time; Takeoff Time, the time from instant of vertical jump cue to instant of takeoff; Total Jump Time from jump cue to takeoff (overall, a quicker takeoff is often more important than jump height). The duration of the eccentric and concentric phases of jump or horizontal acceleration can also be quantified”; col. 11, lines 23 – 50, “the platform during the course of a jump from and onto the pad. Therein, point 91 represents the time or start of the jumping activity, point 92 the time of take off and point 93 the time of landing. Eccentric time equals point 90a less point 91, and concentric time equals point 92 less point 91a, measurements of both components of the jump. The time interval between points 91 and 92 represents the coupling time of the jump … The time interval between take off and landing is the jump or air time and is one parameter for indicating vertical rise of the center of mass, or jump height”).  Therefore, in view of French, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the system described in Hawkins, by measuring jump height as taught by French, in order to provide different type of exercise (i.e., jumping exercise) for suitable for different user. 

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. 

Applicant alleges the display indicates one or more of the plurality of sensors to touch, and the processor counts the number of times said user touches the sensors to touch, without taking into account erroneous touches (Carlson, col. 5, claim 27, "the player is graded on the number of hits or the number of misses in a total number of surface illuminations during the period of the game"; [0024]).
Carlson keeps tracks of both the number of hits and the number of misses.   The Office respectfully submits that Carlson meets the limitation: … counts the number of times said user touches the sensors units, without taking into account erroneous touches; since Carlson keeps two counters 1) the number of hits and the number of misses.   It is the Office’s position that the number of hits in Carlson does not considering of miss touches.  

Applicant alleges Applicant is not using surface illuminations. Rather, applicant is using a separate display to display visual indicators on the display panel, each of the visual indicators arranged to correspond to a position of one of the sensor units of the sensor pad for use in directing said user to touch a sequence of sensor units. The user reacts to the display, not to illuminations on the sensor pad. This arrangement is simply missing from Hawkins and Carlson.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant fails to indicate which limitation corresponds to the “not to illuminations on the sensor pad”.   There is no limitation to preclude any light source integrated with the sensor pad recited in the claims.  
Second, the Office submits that Hawkins teaches a portable computer including a display (Hawkins, fig. 1, 100, 120) and a contact surface including a plurality of contact units (Hawkins, fig. 1).   As shown in Fig. 3, the display includes simulated ball/puck direction indicator 122 (SBDI) is displayed pointing to the intended simulated athlete intercept position 123 (SAIP) around the edge of the screen, and the appropriate Simulated Foot Positions 123.1 (SFP) across the bottom of the screen (See fig. 3 and [0032].   Hawkins meets the limitations regard to the structure of the claimed invention.

    PNG
    media_image1.png
    795
    717
    media_image1.png
    Greyscale


Applicant alleges Applicant is not using surface illuminations. Rather, applicant is using a separate display to display visual indicators on the display panel, each of the visual indicators arranged to correspond to a position of one of the sensor units of the sensor pad for use in directing said user to touch a sequence of sensor units. The user reacts to the display, not to illuminations on the sensor pad. This arrangement is simply missing from Hawkins and Carlson.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant fails to indicate which limitation corresponds to the “not to illuminations on the sensor pad”.   There is no limitation to preclude any light source integrated with the sensor pad recited in the claims.  
Second, the Office submits that Hawkins teaches a portable computer including a display (Hawkins, fig. 1, 100, 120) and a contact surface including a plurality of contact units (Hawkins, fig. 1).   As shown in Fig. 3, the display includes simulated ball/puck direction indicator 122 (SBDI) is displayed pointing to the intended simulated athlete intercept position 123 (SAIP) around the edge of the screen, and the appropriate Simulated Foot Positions 123.1 (SFP) across the bottom of the screen (See fig. 3 and [0032]).   Hawkins meets the limitations regard to the structure of the claimed invention.

Applicant alleges sequence drill of Carlson, the display repetitively displays a cycle of a pre-determined sequence of which sensors to touch, and the processor counts the number of times the user touches the sensors to touch, taking into account erroneous touches of sensors
The Office respectfully disagrees.  Carlson teaches a pre-determined sequence of which sensors to touch (Carlson, [0027], “in this case the switches may be closed in a predetermined sequence, or a selection of preprogrammed sequences and at different rhythms as desired”; col. 5, claim 5, “wherein said means to control sequencing of illumination is positioning means to reposition one or more light sources directable at the respective contact surfaces”; [0032], “The concept of following the lighted surfaces in a fixed pattern is retained”; [0028], “regular or random sequence of lighting were selected”)).  Carlson further teaches taking into account erroneous touches of sensors: (Carlson, pg. 5, claim 27, “the player is graded on the number of hits or the number of misses in a total number of surface illuminations during the period of the game”).

Applicant alleges invention. Applicant is not displaying a cycle of pre-determined sequence on the board, but rather on the associated display. As noted above, applicant is using a separate display to display visual indicators on the display panel, each of the visual indicators arranged to correspond to a position of one of the sensor units of the sensor pad for use in directing said user to touch a sequence of sensor units. The user reacts to the display, not to illuminations on the sensor pad. This arrangement is simply missing from Hawkins and Carlson … in the alleged react drill of Carlson, the display displays a random series of sensors from among the plurality of sensors, and the processor counts the number of times the user touches the sensors to touch, taking into account erroneous touches of sensors …
Applicant fails to indicate which limitation corresponds to the “not to illuminations on the sensor pad”.   There is no limitation to preclude any light source integrated with the sensor pad recited in the claims.  Second, Carlson meets the limitation: in the sequence drill, the display repetitively displays a cycle of a pre-determined sequence of which sensors to touch, and the processor counts the number of times the user touches the sensors to touch, taking into account erroneous touches of sensors.  There is no requirement in claim 1 to separate the display and the touch pad.  Furthermore, Hawkins teaches a portable computer including a display (Hawkins, fig. 1, 100, 120) and a contact surface including a plurality of contact units (Hawkins, fig. 1).   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant alleges claim 21 includes a commercial embodiment of applicant's highly successful QUICKBOARD® board configuration as follows: a sensor pad, the sensor pad including a plurality of sensor units for registering foot touches by said user, the plurality of sensor units including a center sensor unit and at least four peripheral sensor units spaced peripherally from the center sensor unit. These features and arrangements are not found in Hawkins or Carlson.
The Office respectfully disagrees.  Carlson teaches a sensor pad, the sensor pad including a plurality of sensor units for registering foot touches by said user, the plurality of sensor units including a center sensor unit and at least four peripheral sensor units spaced peripherally from the center sensor unit, the sensor pad configured to generate a touch signal when a foot touch is received by a sensor unit (Carlson, figs. 1 – 3b; [0027], “A coincidence circuit may be included in the counter with sensors detecting contact by the foot of the player at each tile”).  
Hawkins teaches the newly added limitation: specifically, Hawkins teaches a sensor pad, the sensor pad including a plurality of sensor units for registering foot touches by said user, the plurality of sensor units including a center sensor unit and at least four peripheral sensor units spaced peripherally from the center sensor unit, the sensor pad configured to generate a touch signal when a foot touch is received by a sensor unit;   The claim only require a food touch is received by a sensor unit (a single sensor unit).  Hawkins teaches a sensor pad includes a center sensor unit and at least four peripheral sensor units which includes one of the sensor unit capable of receiving a foot contact (Hawkins, [0062], “A Foot Position Detector (FPD) 230.1, with positions 1-6, lays on the floor/grass/artificial turf in front the Athlete, as shown in FIGS. 1-2, and is connected to the Connector 171 by Connecting Wires 172 or Wireless 173. The one appropriate position of the six possible to step onto is indicated by the direction of the SBDI 12”).

Applicant alleges the Office is taking the primary reference, Hawkins, out of context. Hawkins at ¶[0004] describes using sports equipment for focusing on reaction time to improve save and intercept positions, not for improving agility. … Hawkins ARTs sessions train position achievement, reaction time, and virtual intercept/save … Hawkins' focus is on improving hitting, catching or stopping an incoming puck or ball, which is the coordination needed to place the athlete's hand, foot, or stick in a correct position to intercept the ball or puck, and quickly enough to make the intercept. This is very different from the objectives and results of applicant's claimed invention.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  

Applicant alleges Carlson lights up positions on the pad, not on a control panel or device. Carlson does not have a display. As stated in Carlson's abstract: "Illumination may be internal as with the tiles, which may be translucent and illuminated from beneath, or may be provided by a movable beam provided with suitable directing means to reposition the beam from one contact surface to another." [0004] Carlson's sequences include "AND at different rhythms as desired" referring to dancing, "directable at the respective contact surfaces." In contrast, applicant's system does not light up the surface. In applicant's system, the iPad displays where to press on the separate sensor board, or it lights up which sensors are pressed in Count Drill mode.
There is no limitation to preclude any light source integrated with the sensor pad recited in the claims.  Second, Carlson meets the limitation: in the sequence drill, the display repetitively displays a cycle of a pre-determined sequence of which sensors to touch, and the processor counts the number of times the user touches the sensors to touch, taking into account erroneous touches of sensors.  There is no requirement in claim 1 to separate the display and the touch pad.  Furthermore, Hawkins teaches a portable computer including a display (Hawkins, fig. 1, 100, 120) and a contact surface including a plurality of contact units (Hawkins, fig. 1).   

Applicant alleges there is no motivation in the cited references to combine Harkins' vertical screen with Carlson's horizontal sensor board. Indeed, there is no reason at all to do so because the functions of the Harkins and Carlson systems are vastly different, with Harkins training save and intercept positions for sports, while Carlson describes an apparatus and a method of using a complicated illuminated sensor pad for playing a skill game, conducting exercise, or learning movements such as dance steps.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant’s claim invention is related to a method of providing physical training; wherein the physical training may include physical condition testing, sports training, physical therapy, athletic performance training, recreational exercise, or a general purpose workout, etc. (See Applicant’s published application, [0015]).   Both Hawkins and Carlson are in the same field of Applicant’s endeavor. 

Applicant alleges there is no motivation in the cited references to combine Harkins' vertical screen with Carlson's horizontal sensor board. Indeed, there is no reason at all to do so because the functions of the Harkins and Carlson systems are vastly different, with Harkins training save and intercept positions for sports, while Carlson describes an apparatus and a method of using a complicated illuminated sensor pad for playing a skill game, conducting exercise, or learning movements such as dance steps.
The Office does not agree that Hawkins and Carlson teach away from the claimed Applicant's system focuses on foot agility, quickness, reaction, coordination, strength, stability, and balance" because Applicant does not point to any passage in the cited references that "criticize[s], discredit[s], or otherwise discourage[s]" an “foot” exercise.  See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004) (prior art does not teach away from claimed subject matter merely by disclosing a different solution to a similar problem unless the prior art also criticizes, discredits or otherwise discourages the solution claimed).   Hawkins and Carlson do not "criticize, discredit or otherwise discourage" foot exercise and foot agility, since both inventions reasonable related to and promote foot exercise, foot agility, foot quickness, foot reaction…etc.

Applicant argues display of a visual indicator 202. In contrast, in prior art devices, such as the cited references, the controller initiates the sequence of instructions based on a pre-programmed routine. The machine controller determines the timing of each display in the sequence of visual indicators based, for example, on a particular dance routine; the timing of the sequence of instructions coincides with the beat of a song or another sequence, not the completed touch actions of a user. The initiation of each visual display in a dance machine is determined solely by the dance machine controller, not by the user.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicant fails to point out which language of the claims patentably distinguishes them from the references.  Furthermore, Claim 21 states “each of the visual indicators arranged to correspond to a position of one of the sensor units of the sensor pad for use in directing said user to touch a sequence of sensor units … in the sequence drill, the display repetitively displays a cycle of a pre-determined sequence of which sensors to touch”; it’s clear that the user follows the sequence of instruction from the visual indicators; not the other way around.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation for the rejection is found in the references: 
an apparatus and a method of playing a skill game, conducting exercise, or learning foot movements such as dance steps (Carlson, Abstract).  Carlson further provides movements that are random and unpredictable to test the skill and coordination of a player (Carlson, [0009]) and the skill and agility of the player ([0002]).   The sequence drill can be generated in a regular repeatable pattern with predetermined timing rhythms of a dance or may be made variable so that they may be slowed or quickened based on a user’s preference (Carlson, Abstract).   The user’s skill can be graded on the number of hits or the number of misses in a total number of surface illuminations during the period of the game (Carlson, col. 5, claim 27).
The teaching, suggestion, or motivation for the rejection is found in the references: the knowledge generally available to one of ordinary skill in the art.  One of an ordinary skill would have replaced one type of exercise to another of type exercise.  

Applicant alleges … score how long the foot is on the sensor, only whether the user presses the sensor within a time period.
Applicant’s argument is not directed to the language of the claim and there is nothing in claim 24 relates to the duration of the foot on the sensor.  Ishikawa teaches the limitation: the visual indicator to be touched illuminates for a pre-determined time duration.

Applicant alleges … score how long the foot is on the sensor, only whether the user presses the sensor within a time period.
Applicant’s argument is not directed to the language of the claim and there is nothing in claim 24 relates to the duration of the foot on the sensor.  Ishikawa teaches the limitation: the visual indicator to be touched illuminates for a pre-determined time duration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715